Case 1:19-cv-03903-KAM-VMS Document 21 Filed 03/19/20 Page 1 of 1 PageID #: 71




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NEW YORK

AVRAHAM ABADA,                                        ECF/CM Case

                   Plaintiff,
                                                      Case No. 19-CV-03903-KAM-VMS
           v.

DELTA AIR LINES, INC.                                 NOTICE OF APPEARANCE

                   Defendant.

To: Clerk of Court
    All counsels of record

       PLEASE TAKE NOTICE that the undersigned attorney, Locksley O. Wade, now

appears additional counsel for the plaintiff in the above references case. Please send

copies of all pleadings and other legal documents to the undersigned’s address as

furnished in this notice.

March 19, 2020                                Respectfully submitted,
New York, New York
                                              LAW OFFICE OF
                                              LOCKSLEY O. WADE, LLC
                                              11 Broadway, Suite 615
                                              New York, NY 10004
                                              (212) 933-9180
                                              (212) 933-9181 – Fax
                                              wade@wadefirm.com – Email
                                              Attorney for Plaintiff

                                              By: /s/ Locksley O. Wade
                                              Locksley O. Wade, Esq.
